UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-2355


CHONG SU YI,

                       Plaintiff – Appellant,

          v.

CABLE NEWS NETWORK,

                       Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, Senior District
Judge. (8:14-cv-03671-DKC)


Submitted:   April 16, 2015                 Decided:   April 20, 2015


Before AGEE and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Chong Su Yi, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Chong      Su    Yi   appeals   the    district     court’s   order    denying

relief   on     his   42   U.S.C.    § 1983     (2012)    complaint.       We    have

reviewed the record and find no reversible error.                    Accordingly,

we affirm for the reasons stated by the district court.                         Yi v.

Cable    News    Network,     No.    8:14-cv-03671-DKC       (D.   Md.    Nov.    25,

2014).     We dispense with oral argument because the facts and

legal    contentions       are   adequately      presented    in   the   materials

before   this    court     and   argument      would   not   aid   the   decisional

process.



                                                                           AFFIRMED




                                           2